UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6216



WALTER DAVID YOUNCE,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.




                            No. 97-6217



WALTER DAVID YOUNCE,

                                           Petitioner - Appellant,
          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-96-3542-2-18AJ, CA-96-3306-2-18AJ)
Submitted:    November 20, 1997          Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter David Younce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal from the district court's orders

denying relief on his two petitions filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1997). We have reviewed the records and the dis-
trict court's opinions accepting the recommendations of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss the appeals on the reason-

ing of the district court. Younce v. South Carolina, Nos. CA-96-
3542-2-18AJ; CA-96-3306-2-18AJ (D.S.C. Jan. 27, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           DISMISSED




                                  2